Citation Nr: 1539813	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a chronic lumbar strain with anterior spondylolisthesis.

2.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for right lower extremity radiculopathy and a left shoulder disability, evaluation of a left shoulder disability under 38 C.F.R. § 4.30, and evaluation of left lower extremity radiculopathy will be the subject of a separate Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Marine Corps from July 1971 to July 1973.

These matters come before the Board on appeal from a December 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO), which granted service connection for a low back disability and assigned a 20 percent rating.  In January 2011, the Board noted that this claim for increased rating included a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Both issues were then remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Remand for development was again necessary in June 2013.

During the processing of the most recent remand, the issues were referred to the Director, Compensation and Pension Service, for consideration of extraschedular entitlement.  In a November 2013 administrative decision, the Director determined that extraschedular entitlement to TDIU under 38 C.F.R. § 4.16(b) was not warranted, but that an increased 40 percent evaluation for the low back disability was warranted under 38 C.F.R. § 3.321(b), for the entirety of the appellate period.  The decision was implemented by the RO in a December 2013 rating decision.


The Veteran and his wife testified regarding the above listed issues at a July 2010 hearing held before one of the undersigned Veterans Law Judges (VLJ) at the RO; a transcript of the hearing is associated with the claims file.  At a second, August 2014 hearing before a different VLJ, testimony was again taken on them; a transcript is of record.  The law requires that a VLJ who conducts a hearing participate in the adjudication of the subject claim.  38 C.F.R. § 20.707.  Hence, a three judge panel has been assembled to consider the claims; the Veteran was informed of his right to a hearing before the third VLJ, but he waived such on the record at the August 2014 hearing.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On the record at the August 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his appeal for an initial evaluation in excess of 40 percent for a chronic lumbar strain with anterior spondylolisthesis is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal for an initial evaluation in excess of 40 percent for a chronic lumbar strain with anterior spondylolisthesis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal, stating that he was fully satisfied by the current 40 percent evaluation, and hence there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an initial evaluation in excess of 40 percent for a chronic lumbar strain with anterior spondylolisthesis is dismissed.


REMAND

With regard to TDIU, further remand is required.  In a separate decision on the matters heard solely at the August 2014 hearing, the Board remanded issues of service connection and evaluation regarding the left shoulder disability and radiculopathy of the right and left lower extremities.  Adjudication of entitlement to TDIU requires consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  The Veteran alleges that his left shoulder and lower extremity disabilities have a significant impact on his occupational capacity, and hence they must be fully considered in the adjudication of TDIU.  Such cannot happen, however, until those matters are settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Take appropriate steps to complete the Remand actions required in the most recent Board decision associated with Docket No. 13-02 182.

2.  After completion of the above, review the claims file and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________		______________________
          S. S. TOTH	                                                               MICHELLE L. KANE
    Veterans Law Judge 	                                                        Veterans Law Judge
Board of Veterans' Appeals 		Board of Veterans' Appeals



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge
 Board of Veterans' Appeals
Department of Veterans Affairs


